


113 HR 3421 IH: To remove use and disposal restrictions on property located in the City of Winslow, Navajo County, Arizona.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
113th CONGRESS1st Session
H. R. 3421
IN THE HOUSE OF REPRESENTATIVES

October 30, 2013
Mrs. Kirkpatrick (for herself, Mr. Gosar, Mr. Schweikert, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To remove use and disposal restrictions on property located in the City of Winslow, Navajo County, Arizona.


1.Removal of use and disposal restrictions on Winslow Hospitality Park
(a)FindingsCongress finds as follows:
(1)According to the 2010 Census, the City of Winslow, located in Navajo County, is a rural community of 9,655 residents.
(2)The community is dependent on revenue from economic development and tourism to fund vital city services.
(3)Winslow Hospitality Park, a 123-acre property, has been owned by the City of Winslow since February 12, 1953, when the City gained title to the land from the Santa Fe Railroad.
(4)The City received a Land and Water Conservation Grant on May 16, 1979, for $299,915 to match City funds for the purpose of developing the land into a golf course.
(5)Over the next 23 years, the City spent $3,935,363 on managing, maintaining, and operating the golf course.
(6)Due to poor turf growth and lack of patronage, course management became so costly and burdensome to the City that the golf course ceased operations in 2003, while it remained open for public use.
(7)The City signed an intergovernmental agreement with State of Arizona Outdoor Recreation Coordinating Commission that was subsequently approved by the Department of the Interior, through the National Park Service, as the administrator of the grant that stated that the City shall be responsible for the operation and maintenance after completion of said project for a 25-year period of time as determined by the AORCC or the Director of the Heritage Conservation and Recreation Service as commensurate with the project fund investment and federal requirements, if any. Any term of maintenance and operation of less than 25 years described by the participant must be approved by the AORCC and the Heritage Conservation Service.
(8)In 2003, due to the failure of the golf course, the City inquired with Arizona State Parks, the successor agency to the Arizona Outdoor Recreation Coordinating Commission, regarding how to terminate the 25-year agreement one year early and the National Park Service informed the City for the first time that the land must be used in perpetuity for public recreation contrary to the original intergovernmental agreement which the National Park Service had approved.
(9)The National Park Service stated the only way to release the lien on the land was to donate to the Federal Government land of equal or greater value.
(10)The City of Winslow owns title to the land known as Winslow Hospitality Park and should not have to donate additional land to the Federal Government to use land that it already owns for non-public purposes, especially when the City was never informed of the in perpetuity maintenance requirement during its performance of the intergovernmental agreement.
(11)The estimated value of this land according to a February 2, 2011, appraisal is $211,000.
(12)Using this land for non-public purposes would financially enable the City by encouraging development without any cost to the Federal Government.
(b)Removal of restrictionsNotwithstanding section 6(f)(3) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8(f)(3)), the approximately 123 acres of land located in the City of Winslow, Navajo County, Arizona, and designated as the Winslow Hospitality Park, may be disposed of or used for purposes other than public recreation.

